UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS



AMBER MANNING,                                   §
    Plaintiff,                                   §
                                                 §
versus                                           § CASE NO. 1:18-CV-00386-MAC
                                                 §
FCA US LLC, CHRYSLER MOTORS LLC,                 §
     Defendant.                                  §



              ORDER ADOPTING REPORT AND RECOMMENDATION OF
                     UNITED STATES MAGISTRATE JUDGE
      On October 9, 2018, United States Magistrate Judge Zack Hawthorn entered a report (Doc.

No. 12) recommending dismissal of this case without prejudice for failure to prosecute under

FED. R. CIV. P. 41(b) due to Plaintiff Amber Manning’s failure to comply with a court order to

appear at a Rule 26 management conference. See Doc. No. 9. No objections have been filed

to the magistrate judge’s report and recommendation, and the time for doing so has passed.

         It is, therefore, ORDERED that the report and recommendation of the magistrate judge

(Doc. No.. 12) is ADOPTED, and Manning’s claims are dismissed without prejudice.
        SIGNED at Beaumont, Texas, this 7th day of September, 2004.
          SIGNED at Beaumont, Texas, this 30th day of October, 2018.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE
